Citation Nr: 0424844	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ankylosing spondylitis (claimed as arthritis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1947.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied reopening the claim.  The 
May 2002 rating decision also denied entitlement to service 
connection for sciatic neuritis and gastroesophageal reflux 
disease, but the veteran only appealed the claim for service 
connection for ankylosing spondylitis (also referred to as 
arthritis or chronic arthritis) and the other claims are not 
a part of the current appellate review.  

In November 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's petition to reopen a claim for service 
connection for arthritis of the spine/back condition (now 
claimed as ankylosing spondylitis or arthritis) was denied by 
the RO in a May 1996 rating decision.  The veteran did not 
appeal and the decision became final.

2.  The evidence received since the May 1996 rating decision 
is either cumulative or does not bear directly and 
substantially upon the specific matter at issue and is not so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for chronic 
arthritis or ankylosing spondylitis.




CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying a petition to reopen 
a claim for service connection for arthritis of the 
spine/back condition is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  The evidence received since the May 1996 rating decision 
is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  VCAA enhanced the VA's duty to notify and 
assist claimants in substantiating their claims.  In this 
case, VA's duties have been fulfilled to the extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in October 2001.  The veteran was told of 
the requirements to successfully establish service connection 
and told of the evidence of record.  He was also advised of 
his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  
The claims file contains service medical records and post-
service records of the veteran, the veteran's correspondence, 
and transcripts of the veteran's hearing before the 
undersigned Veterans Law Judge.  The veteran stated during 
his hearing that he did not seek medical help for his 
arthritis after his discharge until 1949, then not again 
until the 1960s and again in the 1990s.  Of record are his 
requests for VA treatment in 1949 and 1960 from the 
facilities he referred to in his testimony along with VA 
treatment records from from 1950-1951 and from 1989 to 2001.  
He has not indicated the existence of additional relevant 
available records that the RO failed to obtain.  Thus, VA has 
assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, VA was not under an obligation to have 
the veteran examined because the veteran has not brought 
forth new and material evidence to reopen the claim for 
service connection.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(stating that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured).  

All the VCAA requires is that the duty to notify and assist 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  

II.  Analysis  

A.  Factual background

The veteran's claim for service connection for chronic 
arthritis was first denied by a February 1951 rating decision 
of the RO.  At that time, the evidence included the veteran's 
service medical records and record of treatment at a VA 
medical facility from December 1950 to January 1951.  His 
service medical records note a wrestling incident in November 
1943, where the veteran was left unconscious after being 
placed in a chokehold by another soldier.  The record at that 
time showed that he underwent physical, neurological and 
mental examinations along with diagnostic studies, and a 
final diagnosis of psychoneurosis, hysteria, mild, was 
entered.  It was also noted that the veteran's spine "X-rays 
[were] normal."  There were no complaints referable to the 
back.

A December 1945 in-service physical examination was marked 
"none" for musculoskeletal defects.  Further, while 
soreness of the left wrist, including notation of negative x-
ray results, was entered in his March 1947 discharge physical 
examination record, there was no mention of a back injury or 
arthritis.  His post-service treatment records of VA 
hospitalization in December 1950 and January 1951 noted that 
x-ray of the veteran's lumbar spine and articulations showed 
"marked sclerosis of each sacroiliac junction."  The 
relevant final diagnosis was early Marie-Strumpell's 
arthritis, sacroiliac joints.

The additional evidence at the time of the May 1996 rating 
decision included an application for VA treatment dated in 
October 1949 noting the veteran's complaints of pain in the 
hip joints and small of the back and the physician's 
examination diagnosis of arthritis of the lumbar spine; an 
application for VA treatment dated in March 1960 noting 
findings of restricted movements of the back and the 
physician's diagnosis of rheumatoid arthritis; VA medical 
records from July 1989 to November 1992 and May 1995 to March 
1996 noting an old T12 spinal fracture and ankylosing 
spondylitis; and negative response for a record search of the 
last twelve months at the Cleveland VA Medical Center.  

Evidence received since the May 1996 rating decision consists 
of VA treatment records from October 1999 to August 2001 
noting ankylosing spondylitis.  In a pain clinic evaluation 
in November 2000 the veteran reported a history of back pain 
beginning in boot camp in 1942 when he was wrestling with 
some friends, fell over a bed and "snapped his back."  He 
also reported reinjuring his back in 1989.  The veteran also 
provided a copy of the application for VA treatment in 
October 1949 that was already of record.  

B.  New and material evidence

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for a chronic disease, 
such as arthritis, may be granted if manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that when "new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant, it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a) 
(2001); see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The legal standard 
of what constitutes "new and material" evidence was amended 
in 2001.  This amendment is inapplicable in this case as the 
amendment applies to claims filed on or after August 29, 
2001, and the veteran's claim to reopen was filed in June 
2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2003)).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Additionally, when determining whether the veteran has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In Evans, the United States Court of 
Appeals for Veterans Claims indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.

In its February 1951 rating decision, the RO found that 
arthritis was "not shown in service and not found within one 
year from discharge."  The rating decision was not appealed 
and became final.  See 38 U.S.C.A. § 7105(c).  In a May 1996 
rating decision, the RO denied reopening the veteran's claim 
for arthritis of spine/back condition because new and 
material evidence to reopen the claim was not brought forth.  
This decision also was not appealed and became final.  Id.  
Thus, to reopen the claim, additionally submitted evidence 
must at least tend to demonstrate the onset of ankylosing 
spondylitis/arthritis in service, manifestations of such 
within one year of service discharge or a link between the 
veteran's ankylosing spondylitis/arthritis and service and 
not merely confirm what is already in the record.  

As noted above, since the last final rating decision in May 
1996, the veteran's VA outpatient treatment records from 
October 1999 to August 2001 have been associated with the 
claims file.  Additionally, the veteran testified before the 
undersigned Veterans Law Judge in November 2003 and presented 
a VA medical record from October 1949.  

The evidence associated with the claims file since the 1996 
final decision confirms that the veteran is diagnosed with 
ankylosing spondylitis and is being treated for chronic 
arthritis.  However, his ankylosing spondylitis/chronic 
arthritis was already part of the record at the time of the 
earlier rating decision.  To this extent, the evidence is not 
new but rather is cumulative in nature.  

The testimony the veteran provided at his November 2003 
hearing and the January 2003 statement by his representative 
essentially repeat the arguments the veteran made in 
connection with the earlier claims.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  The veteran reiterated in his hearing 
that his current back disability is due to the aforementioned 
1943 wrestling incident.  He previously related his back 
complaints to an inservice injury, and, therefore, his 
current assertions are not new.  Likewise, the 1949 medical 
document was of record when the RO denied the claim in 1996, 
and it is not new.  Moreover, it fails to provide a link 
between the lumbar arthritis then diagnosed, more than 2 
years after service, and service. 

The VA medical records received since the 1996 decision do 
not show ankylosing spondylitis or arthritis in service nor 
do they show manifestations of ankylosing spondylitis or 
arthritis within one year of his discharge from service.  
Further, the medical records do not indicate any competent 
opinion suggesting a relationship between the veteran's 
ankylosing spondylitis or arthritis and his service or any 
incident of service.  On an evaluation in the pain clinic in 
November 2000 the examiner noted the veteran's history of 
"snapping his back" when he was wrestling with fellow 
servicemen in boot camp.  This was a mere recitation of 
history as provided by the veteran and is not competent 
evidence of a nexus between his current ankylosing 
spondylitis or arthritis and any incident in service.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995)  Therefore, it is 
not material and cannot serve to reopen the claim.

The veteran's lay assertion of the cause of his ankylosing 
spondylitis and arthritis alone cannot meet the burden 
imposed by 38 C.F.R. § 3.303 with respect to the relationship 
between events incurred during service and the claimed 
disability.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Although he testified that he was a medic in service, his 
1945 separation qualification record shows that he was a 
litter bearer and ambulance driver, not a medic, and there is 
no indication in service or since that he has had any 
specialized training that would qualify him to provide 
competent medical opinion regarding medical causation or 
relationship.  See 38 C.F.R. § 3.159(a) (2003).  

For the foregoing reasons, the Board finds that the veteran 
did not bring forth new and material evidence to reopen the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The claim for service connection for ankylosing spondylitis 
(claimed also as arthritis) is not reopened, and the appeal 
is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



